DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Robert Goodell (Reg. No. 41,040) on 03/24/2021.

The application has been amended as follows:
Claim 6.  (Currently Amended)  The display panel of claim [[4]] 1, wherein an obtuse angle is between the first sub-link line and the gate line.

Response to Arguments
Applicant’s arguments, filed on 02/03/2021, with respect to the amended claim limitations of claims 1, 10 and 17 have been fully considered and are persuasive. The rejections of claims 1, 10 and 17 have been withdrawn in view of Applicant’s amendments. 


Allowable Subject Matter
Claims 1-3, 5-6, 10, 12-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined limitations of independent claims 1, 10 and 17, based on Applicant’s persuasive arguments, filed on 02/03/2021. The dependent claims are allowed for at least the same reason indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NAN-YING YANG/Primary Examiner, Art Unit 2622